United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
PERSONNEL COMMAND, Millington, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-796
Issued: October 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2010 appellant filed a timely appeal from the September 1, 2009 merit
decision of the Office of Workers’ Compensation Programs, which affirmed the denial of her
schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant is entitled to a schedule award.
FACTUAL HISTORY
On December 13, 2007 appellant, then a 52-year-old human resources assistant
(military), sustained an injury in the performance of duty when she fell while exiting her place of
work. The Office accepted her claim for right shoulder strain and right knee contusion.
Appellant filed a schedule award claim. Her orthopedic surgeon, Dr. Frederick M. Azar,
examined her on September 25, 2008 and found full range of motion in the right shoulder,

negative impingement, no signs of deep vein thrombosis and an intact neurovascular
examination. He released her from his care “with no impairment rating.” Dr. A.H. Manugian, a
consulting orthopedic surgeon, examined appellant on November 7, 2008 and concluded:
“According to the Fifth Edition, A[merican] M[edical] A[ssciation], Guides [to the Evaluation of
Permanent Impairment], I do not feel that she has any significant impairment.”
On February 9, 2009 the Office denied appellant’s schedule award claim. It found that
the medical evidence did not support permanent impairment to a scheduled member or function
of the body.
Appellant requested an oral hearing before an Office hearing representative. During a
telephone hearing on June 24, 2009, his representative asked for the record to be held open for
30 days in order for appellant to obtain medical evidence to support her schedule award claim.
No additional evidence was submitted.
In a decision dated September 1, 2009, the Office hearing representative affirmed the
denial of appellant’s schedule award claim. She noted that, although appellant felt she was
entitled to a schedule award because she could work only modified duty, schedule awards did not
compensate injured employees for wage loss. Further, the hearing representative found no
medical evidence to establish that appellant sustained any permanent impairment to a scheduled
member.
Appellant argues on appeal that she did not receive notice of the telephone hearing. She
noted that she would always have pain in her shoulder because she could not have surgery for the
injury.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.3
A person claiming compensation must show sufficient cause for the Office to proceed with
processing and adjudicating a claim by submitting the essentials of a prima facie case.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Development of Claims, Chapter 2.800.2.g., .3.a.
(April 1993). See Donald W. Wenzel, 56 ECAB 390 (2005).

2

ANALYSIS
When appellant filed her schedule award claim, she assumed the burden of establishing
that her December 13, 2007 employment injury caused permanent physical impairment to one of
the scheduled members or functions of the body listed under Section 8107 of the Act and its
regulations. The Office accepted her injury claim for the conditions of right shoulder strain and
right knee contusion; therefore, her burden includes the necessity of submitting medical evidence
showing that the accepted medical conditions caused permanent physical impairment to her right
upper extremity or her right lower extremity.
Appellant submitted no such evidence. The medical evidence currently of record
affirmatively indicates that she is not entitled to a schedule award. Dr. Azar, the attending
orthopedic surgeon, conducted a completely normal examination of the right shoulder on
September 25, 2008. He released appellant “with no impairment rating.” Dr. Manugian, the
consulting orthopedic surgeon, also examined appellant. He reported that she had no significant
impairment under the A.M.A., Guides.
With no medical evidence to support her claim of permanent physical impairment,
appellant has not submitted a prima facie claim for a schedule award. The Board will therefore
affirm the Office hearing representative’s September 1, 2009 decision.
Appellant argues on appeal that she did not receive notice of the telephone hearing but
the record shows that the Office mailed her a properly addressed notice on May 28, 2009, so she
is presumed to have received it.5 The Office also sent this notice to her representative, who did
participate in the telephone hearing. Any question appellant might have regarding her
representation is not before the Board. She noted that she will always have shoulder pain, but to
receive a schedule award for her right upper extremity, she must submit an evaluation from her
doctor showing that her employment injury has left her right upper extremity permanently
impaired under the criteria of the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has not met her burden of proof. Appellant has not
submitted evidence essential to establishing her schedule award claim.

5

George F. Gidicsin, 36 ECAB 175 (1984). See generally Annotation, Proof of Mailing by Evidence of Business
or Office Custom, 45 A.L.R. 4th 476, 481 (1986).

3

ORDER
IT IS HEREBY ORDERED THAT the September 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

